



Exhibit 10.3


(Aegion Logo)


Policy #:
P-HR-02
Effective Date:
March 15, 2017
Subject:
Severance Policy
Maintained By:
SVP of Human Resources
Approved By:
Compensation Committee
Applies to:
Aegion and/or its Subsidiaries
Supersedes:
March 1, 2017



Scope


This Severance Policy (the “Policy”) is applicable to Aegion Corporation and its
subsidiaries (together the “Company”).


Purpose


This Policy is designed to provide a competitive package to aid employees
affected by a position elimination or reduction in force during their transition
period. The Plan creates a tiered approach that considers tenure and position
level in determining employee benefits.


Policy


A.
Eligibility



This Policy applies to non-union employees of the Company who are actively
employed, have completed a minimum of six (6) months’ continuous service time
(or two (2) years’ continuous service time for hourly field/production
employees), are in good standing with the Company and whose employment is
terminated involuntarily as a result of a reduction in force or position
elimination, where a comparable position is not available. This Policy does not
apply in the event of termination for cause or termination due to a violation of
the Company’s Code of Conduct.


International employees generally are eligible for benefits pursuant to
provincial or country requirement. Should none exist, this Policy will apply.
Employees subject to an employment agreement that sets forth severance benefits
different than those contained in this Policy will not be eligible for payments
under this plan.


B.
Summary of Benefits



Severance benefits due a separated employee will be determined by position and
uninterrupted tenure, as outlined below, and will be provided pursuant to the
execution of any requested actions, including, but not limited to: timely return
of an unaltered and signed release agreement, return of all company property,
and completion of any position-related tasks specific to the Company. All
severance payments will be processed as extended payroll, with applicable taxes
and deductions, through the term of the applicable severance period.


U.S. employees will be eligible for COBRA benefits immediately upon termination.
During the severance period, U.S. employees receiving severance payments under
this plan and who have fulfilled the obligations described above will be
eligible to exercise his/her COBRA benefits



--------------------------------------------------------------------------------

INTERNAL USE ONLY
Page 1 of 4            This material is protected by copyright. © Aegion
Corporation 2017             3/15/17





--------------------------------------------------------------------------------











Policy #:
P-HR-02
Effective Date:
March 15, 2017
Subject:
Severance Policy
Maintained By:
SVP of Human Resources
Approved By:
Compensation Committee
Applies to:
Aegion and/or its Subsidiaries
Supersedes:
March 1, 2017



while paying only his/her normal employee contribution via payroll deduction
from the severance payments.


For Canadian employees, group supplemental health and welfare coverage will be
extended through the term of severance payments at the normal employee
contribution rate taken via payroll deduction.


Severance periods are based on employee classification, as set forth below:


•
Tier 1 Employees. Employees classified as Tier 1 will receive their base salary
for a period of eighteen (18) months after they have satisfied all of their
obligations under this Policy. In addition, they are eligible for up to $15,000
in outplacement services, provided by a vendor of the Company’s choosing.
Payments for these services will be paid directly by the Company.



•
Tier 1.5 Employees. Employees classified as Tier 1.5 will receive their base
salary for a period of fifteen (15) months after they have satisfied all of
their obligations under this Policy. In addition, they are eligible for up to
$15,000 in outplacement services, provided by a vendor of the Company’s
choosing. Payments for these services will be paid directly by the Company.



•
Tier 2.5 Employees. Employees classified as Tier 2.5 will receive their base
salary for a period of twelve (12) months after they have satisfied all of their
obligations under this Policy. In addition, they are eligible for up to $10,000
in outplacement services, provided by a vendor of the Company’s choosing.
Payments for these services will be paid directly by the Company.



•
Tiers 3.0-3.5 Employees. Employees classified as Tiers 3.0-3.5 will receive
their base salary for a period of six (6) months after they have satisfied all
of their obligations under this Policy. Notwithstanding the foregoing, these
employees will continue to receive base salary for the greater of (a) a period
of six (6) months; or (b) a period calculated as twelve (12) weeks, plus two (2)
additional weeks for each full year of continuous service time with the Company,
not to exceed forty-two (42) weeks of base salary. In addition, they are
eligible for up to $7,500 in outplacement services, provided by a vendor of the
Company’s choosing. Payments for these services will be paid directly by the
Company.



•
Vice Presidents who are not Tiers 1 to 3.5. Vice presidents who are not
classified as Tiers 1 - 3.5 will receive their base salary after they have
satisfied all of their obligations under this Policy for a period calculated as
follows: twelve (12) weeks, plus two (2) additional weeks for each full year of
continuous service time with the Company. These employees will continue to
receive base salary for a period of no less than twelve (12) and no more than
forty-two (42) weeks. In addition, they are eligible for up to $7,500 in
outplacement services, provided by a vendor of the Company’s choosing. Payments
for these services will be paid directly by the Company.






--------------------------------------------------------------------------------

INTERNAL USE ONLY
Page 2 of 4            This material is protected by copyright. © Aegion
Corporation 2017             3/15/17





--------------------------------------------------------------------------------







(Aegion Logo)


Policy #:
P-HR-02
Effective Date:
March 15, 2017
Subject:
Severance Policy
Maintained By:
SVP of Human Resources
Approved By:
Compensation Committee
Applies to:
Aegion and/or its Subsidiaries
Supersedes:
March 1, 2017



•
Directors who are not included in any of above classifications. Employees who
are in director-level positions will receive their base salary payments for a
period calculated as follows: six (6) weeks, plus two (2) additional weeks for
each full year of continuous service time with the Company. Employees in these
positions will receive no less than six (6) and no more than thirty-six (36)
weeks of base salary. In addition, these employees are eligible for up to $5,000
in outplacement services, provided by a vendor of the Company’s choosing.
Payments for these services will be paid directly by the Company.



•
Salaried exempt who are not included in any of above classifications. Salaried
exempt employees (“Exempt Employees”) will receive their base salary payments
for a period calculated as follows: two (2) weeks, plus one (1) additional week
for each full year of continuous service time with the Company. Exempt Employees
will receive no less than two (2) and no more than seventeen (17) weeks of base
salary. In addition, Exempt Employees are eligible for up to $2,000 in
outplacement services, provided by a vendor of the Company’s choosing.



•
Staff non-exempt. Staff non-exempt employees (“Non-exempt employees”) will
receive their base salary payments for a period calculated as follows: one (1)
week of salary (based on forty (40) hours per week), plus one (1) additional
week (based on forty (40) hours per week) for each full year of continuous
service time with the Company. Non-exempt employees will receive no less than
two (2) and no more than fifteen (15) weeks of base salary (based on forty (40)
hours per week).



•
Field/Production hourly. Hourly field/production employees (“Field Employees”)
will receive severance payments based on continuous service time with the
Company. The severance period will be calculated as follows, based on forty (40)
hours per week:

◦
Completed at least two (2) to five (5) years - Two (2) weeks of base pay
severance

◦
Completed at least five (5) to ten (10) years - Three (3) weeks of base pay
severance

◦
Ten (10) years or more - Four (4) weeks of base pay severance



C.
Changes to Policy



This Policy is a statement of intent and is not a contract. It is not a
guarantee of employment and employment with the Company remains “at will.” This
Policy may be modified, suspended or terminated at any time and all payments are
at the discretion of the Compensation Committee of the Board of Directors of
Aegion Corporation. This Policy may be changed during the year without any
obligation to pay for the elapsed part of the year in the manner described in
the Policy. The decisions of the Chief Administrative Officer, the Senior Vice
President of Human Resources, the Board of Directors and/or the Compensation
Committee in administering the Policy are final and binding on all persons.



--------------------------------------------------------------------------------

INTERNAL USE ONLY
Page 3 of 4            This material is protected by copyright. © Aegion
Corporation 2017             3/15/17







--------------------------------------------------------------------------------









Policy #:
P-HR-02
Effective Date:
March 15, 2017
Subject:
Severance Policy
Maintained By:
SVP of Human Resources
Approved By:
Compensation Committee
Applies to:
Aegion and/or its Subsidiaries
Supersedes:
March 1, 2017





Compliance


Aegion employees are expected to comply fully with the letter and the spirit of
this Policy. Failure to comply with this Policy shall be considered grounds for
disciplinary action up to and including termination of employment. Fraud or
theft will be pursued and prosecuted to the full extent the law allows. If you
have any questions regarding the compliance to this Policy, you should either
contact the Policy maintainer or the Company’s Human Resources Department.













































































--------------------------------------------------------------------------------

INTERNAL USE ONLY
Page 4 of 4            This material is protected by copyright. © Aegion
Corporation 2017             3/15/17





